Citation Nr: 1605298	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory condition, to include asthma, and also to include as due to an undiagnosed illness due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a respiratory condition, including asthma.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The RO previously denied service connection for respiratory problems due to an undiagnosed illness in October 1997 and December 1997 on the basis that the Veteran was diagnosed as having bronchitis.  The RO also denied service connection for bronchitis in November 2001, finding that new and material evidence had not been received to reopen the claim.  

A few months after the Veteran's claim was finally denied by VA in November 2001, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended, effective March 1, 2002. 38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, including irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

While the Veteran's claim based on undiagnosed illness was previously denied by the RO in November 2001, based on subsequent changes in the law, including that to expand the definition of chronic disability to "qualifying chronic disability", and to expand the period within which disabilities resulting from undiagnosed illnesses suffered by Persian Gulf veterans must become manifest to a compensable degree in order for entitlement to be established, the provisions for finality of prior RO decisions are not applicable to the Veteran's claim based upon undiagnosed illness. See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b)  does not preclude consideration of the claim as an original claim even though based on facts in a previously and finally denied claim).  Under the above cited legal authority, the Veteran is entitled to readjudication of his claim for a respiratory disorder due to an undiagnosed illness as an original claim.

As for the service connection claim for a respiratory disorder as far as it encompasses a diagnosis of asthma, given that this is a separate diagnosis than bronchitis, which was the disability that was previously denied in 1997 and 2001, it is considered a separate claim.  "[C]laims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).


FINDING OF FACT

It is at least as likely as not that the Veteran's chronic respiratory disorder had its onset during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include asthma, and any respiratory symptoms due to undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board grants service connection for a chronic respiratory disorder in this decision, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection for Respiratory Illness

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Personnel records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1, 1990 to May 31, 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for a chronic respiratory illness, which he attributes to exposure to toxins from the air from the burning of oil wells in Saudi Arabia during his deployment in the Gulf War.  On his November 2008 claim he indicated that he was treated for a respiratory condition after discharge from active duty and was treated for respiratory conditions including asthma.  

The service treatment records show that the enlistment examination in December 1987 shows normal clinical evaluation of the lungs.  The Veteran also denied any history of asthma, shortness of breath, or chronic cough.  The service treatment records also show that (prior to his deployment to Saudi Arabia) in July 1989, the Veteran was seen for complaints of chest congestion and persistent cough.  He also complained of having difficulty taking deep breaths due to coughing.  On objective evaluation there was slight congestion to the left lower lobe manifested by crackles and slight wheeze.  The assessment was upper respiratory infection.  Bronchitis also was noted in the treatment plan.  In March 1990 the Veteran was treated for bronchitis.  The Veteran complained of a productive cough.  On objective evaluation there was wheezing in the right upper and lower lobes.  A March 1990 chest x-ray showed normal chest.  A later March 1990 treatment record noted resolving bronchitis.  In December 1990 (approximately one month after his deployment), the Veteran complained of chest congestion and nasal congestion with nonproductive cough and rhinorrhea.  On examination there were a few rales in the lungs on the right with cough.  The assessment was questionable early bronchitis versus upper respiratory infection.  In February 1992 the Veteran had cold symptoms with decongestants not being effective.  On examination his throat was slightly red with lung sound of bilateral expiratory wheezes, and afebrile.  The assessment was upper respiratory infection.  Clinical evaluation of the lungs at the separation examination in June 1992 was normal.

After the Veteran's separation from service in August 1992, the Veteran underwent a VA examination in December 1996 as part of his original service connection claim for Gulf War illness.   On the examination he stated that as a result of his deployment to Saudi Arabia during his service in the Navy he had noticed a change in his body including difficulty breathing.  He noted that he could not take a full breath and related that the symptomatology started after returning from Operation Desert Storm in Saudi Arabia, where he related that he was exposed to environmental hazards including oil fumes, burning excrement, and diesel fuel.  The Veteran's physical examination was normal.  The impression was nonspecific complaints of inability to take a full breath without clinical correlation on physical examination.  

A March 1997 VA examination report shows the Veteran complained of experiencing chest tightness and inability to take a full breath since coming back from the Persian Gulf in 1991.  He also claimed to have developed bronchitis one or two times a year as part of cold symptoms.  On examination there was no shortness of breath; breath sounds were fairly audible with no rales, wheezes, or sputum.  The diagnosis noted that there was no abnormality found on examination of both lungs.  A March 1997 VA pulmonary function test shows the results were concerning for peripheral airway disease versus asthma.  Clinical correlation was suggested. 

A June 2000 VA Gulf War Veteran examination notes the Veteran complained of shortness of breath on exertion with associated wheezing since 1991.  The first attack was relieved with penicillin; the last attack was three years ago while playing basketball (he had not played since).  He also complained of easy fatigability for 9 years.  The impression was easy fatigability of uncertain etiology and history of asthma.

A September 2000 private treatment record shows complaints of upper respiratory infection with a horse and scratchy throat and cough.

In November 2000 the Veteran's parents submitted a statement that since the Veteran's return from Saudi Arabia they had noticed that he was constantly ill and would keep a cold for weeks.  They further noted that before he went to Saudi Arabia, he had hardly ever been sick or had a cold.  The Veteran also submitted a statement in November 2000 that he had had a constant cough for a long time.

Several years later, a November 2007 private pulmonary function test shows mild obstructive ventilatory defect.  The Veteran was seen by a private physician, who noted that the Veteran had presented with a cough for more than five years with no obvious seasonal pattern or trigger.  It was noted that in August a diagnosis of cough variant asthma was made with subsequent improvement with Albuterol.  Past allergic history was unremarkable.  Allergy skin testing on present examination showed, however, reactions to pollen, dust, dust mites, mold, dogs, and cats.  The physician also noted that baseline spirometry was normal, though there was some change following bronchodilator administration suggesting possible airway reactivity.

In August 2009 a VA examination report shows the reviewed military treatment records indicated frequent episodes of cough and bronchitis-type symptoms that occurred prior to service in the Gulf War.  It was further noted that the military records also showed multiple episodes of upper respiratory infection and bronchitis.  In March 1990 he was found to have wheezes on the right lung only; and in February 1992 he was found to have bilateral wheezes and was treated for upper respiratory infection at that time.  After objective evaluation the Veteran was diagnosed as having environmental allergies with reactive airway disease, well-controlled.  

In providing the medical opinion as to whether the Veteran's respiratory disorder was related to service, the examiner noted that the Veteran was treated on a number of occasions for respiratory-type complaints.  The examiner also found that pulmonary function testing that was done nearly 15 years after service concluded the existence of mild obstructive pattern that did not specifically respond to bronchodilators.  For these reasons the examiner found that the Veteran's pulmonary condition was less likely as not caused by or the result of military service.  The examiner noted that it appeared that the Veteran's pulmonary condition was due to exogenous factors that were confirmed by his allergy testing.  The examiner commented that this type of allergy usually stemmed from early childhood, adolescence, and/ or early adulthood.  

The Veteran's private physician also submitted a letter in September 2009 noting that the Veteran had been diagnosed with allergic respiratory disease and bronchial asthma.  The physician was unable to define when exactly the symptoms of asthma evolved but that it was quite possible that symptoms did occur when the Veteran was an adult rather than a child.  The physician noted that allergies could evolve at any time over the years, as well as asthma, depending on exposures in the environment.  Thus, the physician determined that it was just as likely that symptoms were not present during childhood and evolved when the Veteran was an adult.  

A February 2010 VA treatment record shows an assessment of mild chronic obstructive pulmonary disease.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's chronic respiratory condition manifested by congestion, persistent cough, difficulty taking deep breaths due to coughing, and asthma, was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the respiratory symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms after his deployment to Saudi Arabia where he was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced respiratory symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  His records are internally consistent as the service treatment records note findings of congestion, persistent cough, and findings of bronchitis.  In this regard, the Board points out that the Veteran has consistently reported the symptoms experienced in service.  While the service treatment records show that the Veteran had respiratory complaints prior to his deployment to Saudi Arabia, this does not diminish the fact that the symptoms first manifested in service.  Moreover, the record suggests that his respiratory symptoms worsened after his deployment, as his wheezes were detected in both lungs in 1992 after deployment, while they had been detected on only one side at a time prior to his deployment (on the left in 1989 and right in 1991).  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of congestion, persistent cough, and bronchitis, and post service findings of congestion, persistent cough, asthma, bronchitis, and chronic obstructive pulmonary disease, as well as the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his chronic respiratory condition.  

Regarding the medical evidence of record, there is both a positive and a negative medical opinion of record addressing the etiology of the Veteran's respiratory conditions.  The Board finds no reason to value one opinion over the other.  The August 2009 VA examiner determined that the Veteran's respiratory condition was not due to service but rather allergies that he likely had as a child.  But the examiner offered no supporting evidence in the Veteran's record to show that he had allergies as a child.  The Veteran's entrance examination in December 1987 was negative as to any previous allergies, as noted.  The examiner's assessment does not seem to have any supporting rationale, or lend any support to the Veteran's competent assertions of symptomatology since service.  The Veteran's private physician determined that it was just as likely that the Veteran's allergies developed as an adult, which would support the Veteran's claim.  Neither opinion provides any definite cause for the Veteran's respiratory disorder.  

In weighing the medical opinions of record, the in-service and post-service medical findings of chronic respiratory symptoms, the conceded exposure to chemicals and burning fuel/ oil, etc. in service, and the statements from the Veteran regarding chronic respiratory symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a respiratory disorder related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a chronic respiratory condition, to include asthma, is warranted.


ORDER

Entitlement to service connection for a respiratory disorder, to include asthma, and any other respiratory symptoms due to undiagnosed illness from service in Southwest Asia during the Persian Gulf War, is granted.





______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


